United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0232
Issued: April 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 19, 2015 appellant filed a timely appeal from an October 1, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish left lateral
epicondylitis as a result of factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 1, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and, therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On May 23, 2015 appellant, then a 37-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed a left hand and elbow injury due to repetitive
employment duties from pinching and grabbing mail. Appellant’s supervisor noted on the claim
form that appellant had stopped work on May 30, 2015. An official rural carrier position
description was submitted with his claim.
In a May 29, 2015 work status report, Dr. Peterson Tsai, an osteopath, restricted appellant
from using his left arm and placed him on modified duty from May 29 through June 11, 2015.
He noted that appellant could return to full duty on June 12, 2015. In another May 29, 2015
report, Dr. Tsai related that appellant complained of left elbow pain and diagnosed left upper arm
muscle strain and sequela.
By letter dated June 18, 2015, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and afforded 30 days to respond.
Appellant submitted medical reports dated June 11 and 30, 2015 from Dr. Paul K. Won,
Board-certified in family medicine, who noted that appellant complained of a left elbow injury
with a May 22, 2015 date of injury. He noted that appellant worked for the employing
establishment for the past nine years as a letter carrier and was right-hand dominant. Appellant
reported no specific incident of injury, but felt that his left elbow pain was from repetitively
lifting mail and packages while delivering mail. He first noticed elbow pain in April 2015,
which had gradually worsened. On April 15, 2015 appellant’s primary care physician diagnosed
left lateral epicondylitis and was also diagnosed with left upper arm muscle strain on May 29,
2015 via urgent care. Dr. Won noted a history of right lateral epicondylitis from five years prior
which was work related. He provided findings on physical examination, diagnosed left lateral
epicondylitis, and provided work restrictions. In occupational health work status reports,
Dr. Won responded “yes” when asked if the diagnosis was a result of industrial exposure.
OWCP also received a series of occupational therapy reports dated from June 15, 2015
pertaining to therapy for left lateral epicondylitis. These reports were signed by occupational
therapist Jean Takaesu.
By letter dated July 2, 2015, the employing establishment controverted the claim stating
that appellant’s injury had not slowed down his route delivery time as most days he was able to
complete his entire route (case and carry) within six to seven hours total. It further noted that he
owned and operated a car shop and, therefore, his injury might not be solely caused by his rural
carrier duties.
In a decision dated July 23, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the occupational exposure occurred as alleged.
On July 28, 2015 appellant requested reconsideration of the July 23, 2015 OWCP
decision. He provided a narrative statement which described his repetitive employment duties
for the past nine years as a mail carrier. Appellant stated that his workday began by sorting the

2

mail he needed to deliver and loading the mail into his delivery truck including small letter
envelopes as well as larger parcels weighing up to 70 pounds. He noted that the steering wheel
of his delivery truck was on the right hand side of the vehicle and as such, most of the motion to
reach for the mail was done with his left arm which he had to fully extend to pinch and grasp the
individual items. Appellant noted that the deliveries averaged seven to nine hours per day which
was causing him to overuse his lateral epicondyle. He explained that in mid-April 2015 he
began to experience pain when grasping mail with his left hand and was diagnosed with elbow
tendinopathy due to the repetitive motion of retrieving mail.
In an August 25, 2015 diagnostic report, Dr. Belinda C. Holland, a treating physician,
reported that an x-ray of the left elbow revealed normal findings.
In a September 8, 2015 diagnostic report, Dr. Michael Siegel, a Board-certified
diagnostic radiologist, reported that a magnetic resonance imaging scan of the left elbow
revealed some fluid about the insertion of the common extensor tendon, compatible with lateral
epicondylitis.
On September 28, 2015 OWCP received reports dated July 14 to September 15, 2015,
from Dr. Won. Dr. Won reviewed diagnostic testing, provided physical examination findings,
and diagnosed left lateral epicondylitis. He noted that the date of injury was April 20, 2015 and
responded “yes” when asked if the diagnosis was a result of industrial exposure.
By decision dated October 1, 2015, OWCP affirmed the July 23, 2015 decision, as
modified, finding that although appellant had provided sufficient evidence to prove the fact of
his injury the medical evidence failed to establish that his diagnosed condition was causally
related to his accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

3

component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities in his employment duties
as a mail carrier. It denied his claim, however, as the evidence failed to establish a causal
relationship between those activities and his left elbow injury. The Board finds that the medical
evidence of record is insufficient to establish that appellant developed left lateral epicondylitis
causally related to factors of his federal employment as a mail carrier.
In medical reports dated June 11 through September 15, 2015, Dr. Won reported that
appellant complained of left elbow pain beginning in April 2015 as a result of his repetitive
federal employment duties at the employing establishment. Appellant’s duties included
repetitively lifting mail and packages with his left hand, which he would deliver using the right
hand to place in mailboxes. Dr. Won provided findings on physical examination, diagnosed left
lateral epicondylitis, and provided work restrictions. In his occupational health work status
report, he answered “yes” when asked if the diagnosis was a result of industrial exposure.
The Board finds that the opinion of Dr. Won is not rationalized. While Dr. Won
provided a firm medical diagnosis of left lateral epicondylitis, he failed to provide an adequate
explanation regarding the cause of appellant’s condition. Though he answered “yes” when asked
if the diagnosis was a result of industrial exposure, the Board has held that a report that addresses
causal relationship with a single word answer, without medical rationale explaining how the
6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

4

work condition caused the alleged injury, is of diminished probative value and is insufficient to
establish causal relationship.9 Dr. Won’s statement on causation fails to provide a sufficient
explanation as to the mechanism of injury pertaining to this occupational disease claim, namely,
how repetitive pinching, lifting, and grasping mail would cause or aggravate appellant’s left
lateral epicondylitis.10 Without explaining how physiologically the movements involved in
appellant’s employment duties caused or contributed to the diagnosed condition, his opinion on
causal relationship is equivocal in nature and of limited probative value.11 Medical reports
without adequate rationale on causal relationship are of diminished probative value and do not
meet an employee’s burden of proof.12 The opinion of a physician supporting causal relationship
must rest on a complete factual and medical background supported by affirmative evidence,
address the specific factual and medical evidence of record, and provide medical rationale
explaining the relationship between the diagnosed condition and the established incident or
factor of employment.13 As Dr. Won failed to provide any definitive opinion that appellant’s left
lateral epicondylitis was caused or aggravated by his occupational employment duties, his
medical reports fail to establish that his injuries are a result of a work-related occupational
exposure.14
The remaining medical evidence of record is also insufficient to establish causal
relationship between appellant’s left elbow injury and his federal employment duties. Dr. Tsai’s
May 29, 2015 medical report provided a diagnosis of left upper arm muscle strain with no
opinion regarding the cause of appellant’s injury. He did not profess sufficient knowledge as to
appellant’s specific job duties or provide a rationalized explanation as to the cause of his injury.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value.15
Dr. Holland’s August 25, 2015 diagnostic report provided normal findings regarding the
left elbow x-ray. As such, her report provides support for no injury and is insufficient to
establish a work-related injury.16 Dr. Siegel’s September 3, 20215 report interpreted diagnostic
imaging studies and provided no opinion on the cause of appellant’s injury.17 While Dr. Siegel
noted findings of left lateral epicondylitis, without any mention of appellant’s repetitive

9

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

10

S.W., Docket No. 08-2538 (issued May 21, 2009).

11

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
12

Id.

13

See Lee R. Haywood, 48 ECAB 145 (1996).

14

S.R., Docket No. 12-1098 (issued September 19, 2012).

15

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

16

J.P., Docket No. 14-87 (issued March 14, 2014).

17

D.H., Docket No. 11-1739 (issued April 18, 2012).

5

employment duties, any findings made could not be related to his claim to establish causal
relationship.18
The occupational therapy reports submitted are insufficient to establish appellant’s claim
as they were not signed by a physician. Registered nurses, physical therapists, occupational
therapists, and physician assistants, are not considered physicians as defined under FECA,
therefore, their opinions are of no probative value.19 Thus, the medical evidence of record fails
to support that appellant developed left lateral epicondylitis as a result of his federal employment
duties.20
Appellant has alleged that his accepted duties as a mail carrier caused his injury. His
statements, however, do not constitute the medical evidence necessary to establish causal
relationship. An award of compensation may not be based on surmise, conjecture, speculation,
or on the employee’s own belief of causal relation.21 In the instant case, the record lacks
rationalized medical evidence establishing a causal relationship between appellant’s federal
employment duties as a mail carrier and his diagnosed left lateral epicondylitis.22 Thus,
appellant has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish left lateral
epicondylitis causally related to factors of his federal employment.

18

S.Y., Docket No. 11-1816 (issued March 16, 2012).

19

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. In J.J., Docket No. 15-0727 (issued July 16, 2015) that Board explained that the reports from
appellant’s occupational therapist have no probative medical value. An occupational therapist is not a physician as
defined under FECA.
20

R.M., Docket No. 11-1921 (issued April 10, 2012).

21

D.D., 57 ECAB 734 (2006).

22

Evidence submitted by appellant after the final decision cannot be considered by the Board. As previously
noted, the Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its decision.
Supra note 2.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated October 1, 2015 is affirmed.
Issued: April 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

